DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed May 26, 2021, with respect to the rejection of claim 1 under Widmer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chou (US 10,250,065).
Widmer discloses that its receiver (fig 51-52) includes a filter (5220) to remove harmonics (col. 28, lines 1-28).  Widmer’s filter includes two inductors and a capacitor.  Chou discloses an equivalent filter that also remove harmonics (fig 3, item 14; col. 4, lines 28-37).  Chou’s filter is an LCL filter that satisfies the amended limitations of claim 1.  In the art rejection below, the Widmer filter is replaced with Chou’s.  
The 112(b) rejection of claims 4-6 is maintained.  The rejection was presented because the specification states that the constant voltage determination circuit determines whether or not the system performs the constant voltage output operation because of: 1) the measured value of the output voltage; and 2) the control over the switch.  While the Applicants have added the switch to claim 4, the claim does not recite that the on/off switching is part of the constant voltage output operation determination.  Claim 9 is similarly rejected, as it has been amended to include the same limitations.  


The objection to the title and claims 1, 4 and 9 are withdrawn.
Claim Objections
Claims 4 and 9 are objected to because the last wherein clause defines the structure of the constant voltage determination circuit.  This limitation should be moved up in the claim to be included in the introductory paragraph of the constant voltage determination circuit. 
Claim 5 is objected to because the limitations of the claim are not clear.  
The claim recites that “when the determination information indicates that the non-contact power supply device is not performing a constant voltage output operation” (emphasis added).  The determination information should indicate whether or not the receiver is performing the constant voltage operation (via the switching element and whatever driver controls it).  Claims 4-5 indicate that when the receiver isn’t performing constant voltage, the transmitter does.  Thus, the overall “non-contact power supply device” is always performing constant voltage output operation regardless of whether the control is coming from the receiver or transmitter.  
The Applicants explain that “when the voltage falls out of the predetermined range, the non-contact power supply device is considered to not be performing a constant voltage operation” (Remarks, page 11).  In this begins to control the switching frequency … such that the output voltage does not change.” (Remarks, page 11).  But the output voltage has already changed (it is outside of the predetermined range).  Does the control over the switching frequency bring the voltage back into the predetermined range?  Or does it keep it constant outside the range at the random level at which the switching frequency control first started?  
Claim 4 recites that the switching element switches on/off “at a predetermined period while the switching frequency of the AC power … is controlled”.  Claim 4 indicates that the constant voltage determination circuit switching element is being switched at the same time as the transmitter switching frequency is controlled.  But then claim 5 recites that these two actions happened separately (if there is no switching element switching, then the transmitter switching frequency is controlled; and if the switching element is being switched, then the transmitter switching frequency is kept constant).  Claim 5 appears to contradict claim 4. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 recites “a constant voltage determination circuit that determines, on the basis of the measured value of the output voltage, whether or not the non-contact power supply device is performing a constant voltage output operation” (emphasis added).  The specification, however, states “the determination circuit 31 is able to determine whether or not the non-contact power supply device 1 performs constant voltage output operation by determining whether or not the measured values of the output voltage become substantially constant while switching the switching element 32 between on and off states.” (par 64, emphasis added). 
Paragraph 64 defines the structure and functionality of switch 32 as being a critical element to the constant voltage output operation determination.  Claim 4 recites this structure but omits the recitation that the switching between on and off states is part of the constant output voltage determination.  
If confirmation of the switching element being switched on/off is not required for the constant voltage output operation determination, then the scope of the claim is unclear.  The specification does not set forth any other disclosure for how to interpret this limitation such that only output voltage is used. 
Claims 5-6 are similarly rejected as they depend from, and include the limitations of, claim 4.
Claim 9 recites similar limitations as claim 4.  Claim 9 recites that the constant voltage determination circuit determines “on the basis of the measured value of the output voltage”.  While the wherein clause indicates that there is a switching element, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 9,561,730) in view of Chou (US 10,250,065).
With respect to claim 1, Widmer (fig 25A, 25C, 25F and 51-52; col. 18-19, 28) discloses a non-contact power supply device comprising a power transmission device (CB) and a power reception device (BEV) to which power is transmitted from the power transmission device without contact, wherein 
the power reception device comprises: 
a resonance circuit (see fig 52 for a simplified circuit diagram of fig 51) that includes a reception coil (L2) that receives power from the power transmission device, a resonance capacitor (CHF2) that is connected in parallel with the reception coil, and a first coil (LHF2); 
a rectification circuit (Q2, Q2’) that rectifies power output from the resonance circuit; and 

the power transmission device comprises: 
a transmission coil (L1) that supplies power to the power reception device; and
a power supply circuit (the switching of Q1 and Q1’ would be controlled as discussed in fig 25C or fig 25F) that supplies AC power having an adjustable switching frequency at which the transmission coil does not resonate and having an adjustable voltage to the transmission coil (col. 19, lines 10-17 or 34-40).  
Widmer discloses a non-contact power supply device where the transmission side includes the ability to control power transmission by adjusting change duty cycle or frequency (fig 25C, 25F).  The last paragraph of claim 1 only broadly recites that the switching frequency of the power supply circuit is “adjustable”.  There are no limitations regarding how it is adjustable or when/why it would be adjusted.  
Widmer discloses a non-contact power supply device where the receiver includes an LCL filter (5220) coupled to the reception coil.   Widmer does not expressly disclose the LCL filter includes the orientation as recited in claim 1.  Chou discloses a non-contact power supply device (fig 3) that includes an LCL filter that is arranged such that the two inductors are in series and the capacitor is shunted.  This matches the orientation as shown in the Applicants’ figure 4 (items 23, 22, 24).
Widmer and Chou are analogous because they are from the same field of endeavor, namely harmonic filters in non-contact power supply devices.  At the time of 
With respect to claim 2, Widmer discloses the first coil is not coupled with the transmission coil even while power is transmitted from the power transmission device to the power reception device.  The Widmer first coil is part of a filter and does not couple to the transmitter.  Only the Widmer reception coil (L2) couples to the transmitter, as shown by the mutual inductance “M” (see fig 51-52). 
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Chou and Sawayanagi (US 2014/0203774), and in further view of Suzuki (US 2016/0226312).
With respect to claim 4, Widmer and Chou combine to disclose the device of claim 1, but the combination does not expressly disclose the limitations of claim 4.  Sawayanagi discloses a non-contact power supply device (fig 1; par 23-30, 46-50) comprising a power transmission device (left side of fig 1) and a power reception device (right side of fig 1) to which power is transmitted from the power transmission device without contact; 

a voltage detection circuit (51) that measures output voltage of power output from the rectification circuit and obtains a measured value of the output voltage; 
a constant voltage determination circuit (par 48, as compared to the constant current and constant power modes of par 49-50) that determines, on the basis of the measured value of the output voltage, whether or not the non-contact power supply device is performing a constant voltage output operation and whether or not the measured value of the output voltage falls within a predetermined allowance range of voltage; and 
a transmitter (54) that transmits a signal including determination information indicating whether or not the non-contact power supply device is performing a constant voltage output operation and whether or not the measured value of the output voltage falls within the predetermined allowance range of voltage to the power transmission device, and 
the power transmission device further comprises: 
a receiver (31) that receives the signal including the determination information; and 
a control circuit (30; par 48) that controls switching frequency and voltage of the AC power supplied from the power supply circuit to the transmission coil depending on the determination information.  
As discussed above, the specification requires that the constant voltage output operation determination uses both the output voltage (of the rectifier) and the on/off 
Sawayanagi discloses three modes (constant voltage, constant current, constant power).  The Sawayanagi system successfully operates in the constant voltage mode “on the basis of the measured value of the output voltage” (at 51).  Thus, the Sawayanagi receiver is interpreted as “determining” this mode using a named “circuit”.  The measured output voltage is then sent back to the transmitter in order to regulate the voltage.
Widmer and Sawayanagi are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Widmer to include a constant voltage output mode, as taught by Sawayanagi.  The motivation for doing so would have been to regulate the voltage applied to a load.  
Sawayanagi disclose a constant voltage output circuit and a constant voltage output operation mode, but does not expressly disclose a switching element.  Suzuki discloses a non-contact power supply circuit (fig 1) that comprises a receiver (200) with a constant voltage output circuit (260) that includes a switching element (see fig 3) that is connected between a rectifier (205) and load (300) and switches the switching element between on and off states at a predetermined period (the duty cycle D; par 63-73).
Suzuki discloses a constant voltage output circuit with a switching element controlled between on/off states.  The claim only broadly recites that the switching element in between the rectifier and load.  The claim does not indicate the orientation of the switch or what functionality it carries out (and its on/off control is not disclosed as being part of the constant output voltage determination).  It’s only broadly included within the constant voltage output circuit.  When combined, the Suzuki switch is on/off controlled “while switching frequency of the AC power supplied from the power supply circuit to the transmission coil is controlled”.
Sawayanagi and Suzuki are analogous because they are from the same field of endeavor, namely non-contact power supply circuits with constant voltage output control circuits. At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Sawayanagi’s voltage output control to include a switching element, as taught by Suzuki.  The motivation for doing so would have been to use a known device to accomplish the stated goal of constant voltage output control. 
With respect to claim 5, Sawayanagi discloses when the determination information indicates that the non-contact power supply device is not performing a constant voltage output operation, switching frequency of the AC power supplied from the power supply circuit to the transmission coil in such a way that measured values of the output voltage do not change even when resistance of a load circuit changes (Sawayanagi par 48; Widmer fig 25C or 25F), and when the determination information indicates that the non-contact power supply device is performing a constant voltage output operation, the control circuit keeps the switching frequency constant (Sawayanagi par 48). 
Sawayanagi discloses the need to keep its output voltage constant.  This means that the power supply circuit is controlled in such a way that measured values of the output voltage do not change.  If the receiver is performing constant voltage output (in the manner disclosed by Suzuki), then the feedback signal indicates no changes are necessary.  If the receiver is no performing constant voltage output, then the Sawayanagi feedback would cause the Widmer transmitter to adjust its transmission frequency, as discussed above. 
With respect to claim 6, Sawayanagi discloses the control circuit controls, when the determination information indicates that the non-contact power supply device is performing a constant voltage output operation and the measured value of the output voltage does not fall within the predetermined allowance range of voltage, voltage of the AC power supplied from the power supply circuit to the transmission coil in such a way that measured values of the output voltage fall within the predetermined allowance range of voltage (par 48).  The entire purpose of the Sawayanagi voltage feedback is to keep the output voltage within a predetermined allowance range (i.e. it is regulated to 
With respect to claim 7, Widmer discloses the non-contact power supply device according to claim 1, wherein the power supply circuit can adjust switching frequency and voltage of AC power supplied to the transmission coil (fig 25C, 25F).  Widmer does not expressly disclose the other limitations of claim 7.  Sawayanagi discloses a non-contact power supply device (fig 1; par 23-30, 46-) comprising a power transmission device (left side of fig 1) and a power reception device (right side of fig 1) to which power is transmitted from the power transmission device without contact, wherein the power transmission device further comprises: 
a current detection circuit (within 20; see IL1 in figure 1) that measures current flowing through the transmission coil and obtains a measured value of the current; and 
a control circuit (30) that controls voltage of the AC power supplied from the power supply circuit to the transmission coil, depending on the measured value of the current (par 47-48).  
When combined the Sawayanagi AC voltage control (using the primary current IL1) is accomplished by controlling the switching frequency (as taught by Widmer).  The references are analogous, as discussed above.
With respect to claim 8, the combination discloses the control circuit monitors measured values (Sawayanagi fig 1, IL1 is input to 30) of the current while changing the switching frequency (fig 25C or 25F) and thereby detects a switching frequency at which measured values of the current have a local maximum and controls the power supply 
Claim 8 is an apparatus claim.  While the applicants are permitted to incorporate functionality into an apparatus, the phrase “while changing the switching frequency” does not positively introduce any type of frequency sweep punctuality into the claim.  The claim does not positively introduce the functionality of conducting a frequency sweep, measuring the current at each step, recording those values, and then comparing the current values to determine which the maximum.  The combination teaches sensing input current (Sawayanagi) and switching frequencies (Widmer).  Thus, Sawayanagi’s circuit measures current while Widmer’s control circuit changes frequencies.  At whichever frequency is selected (to keep the current constant), the associated current will be at its local maximum.
With respect to claim 9, the references combine to disclose the recited limitations, as discussed above in the art rejection of claims 1 and 4.  The references are analogous, as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836